Citation Nr: 0807449	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to special monthly pension, based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs Regional Office in Little Rock, Arkansas, 
which denied special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  

A February 2005 rating decision by the RO in Jackson, 
Mississippi, granted special monthly pension by reason of 
being housebound.  The claims file is now associated with the 
Little Rock RO.

The veteran originally requested a videoconference hearing 
before a member of the Board.  An April 2006 VA Report of 
Contact provides that the veteran informed VA that he no 
longer wanted a hearing and asked instead that his claim go 
directly to the Board for a decision.  Accordingly, the Board 
concludes that the veteran has effectively withdrawn his 
request for such hearing.  38 C.F.R. § 20.704(e) (2006).

In July 2007, the Board remanded the present matter to the RO 
via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations and to schedule the veteran 
for a VA examination to determine if he meets the criteria 
for a special monthly pension.  Those actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has the following nonservice-connected 
disabilities:  chronic obstructive pulmonary disease (COPD) 
with sleep apnea, rated as 100 percent disabling; major 
depressive disorder with generalized anxiety, rated as 50 
percent disabling; lumbar stenosis status post-laminectomy, 
rated as 50 percent disabling; and diabetes mellitus (type 
II), and hypertension, both rated as 10 percent disabling.  

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The evidence of record demonstrates that the veteran 
requires daily aid and assistance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
December 2001.  He was also granted special monthly pension 
by reason of being housebound in a February 2005 rating 
decision.  Presently he is seeking entitlement to additional 
allowance for special monthly pension benefits based on the 
need for regular aid and attendance.  

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(b), (c) (2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of  
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden", i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.  

Review of the claims folder reveals that the veteran 
currently has the following nonservice-connected 
disabilities: chronic obstructive pulmonary disease (COPD) 
with sleep apnea, rated as 100 percent disabling; major 
depressive disorder with generalized anxiety, rated as 50 
percent disabling; lumbar stenosis status post-laminectomy, 
rated as 50 percent disabling; and diabetes mellitus (type 
II), and hypertension, both rated as 10 percent disabling.  
The combined nonservice-connected disability rating is 100 
percent. 

The veteran's representative asserted in May 2007 
correspondence that the veteran's general condition had 
worsened since his most recent VA examination, conducted in 
December 2004.  The Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rate, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  For 
this reason, the Board remanded this case in July 2007 to 
afford the veteran a new examination by an appropriate VA 
examiner in accordance with the AMIE protocols for evaluating 
the criteria to qualify for special month pension.

The veteran was afforded a VA examination for aid and 
attendance in October 2007.  The examiner recorded that the 
veteran was 50 years of age at the time and presented in a 
wheelchair, with home oxygen in place.  He uses a walker on a 
daily basis but frequently uses the wheelchair.  He lives at 
home with his wife, who has been diagnosed with multiple 
sclerosis.  Importantly, the veteran did not have any 
significant visual impairments.  The veteran has not been 
hospitalized and is not in a nursing home.  See 38 C.F.R. § 
3.351(c).   

The examiner indicated that the veteran's main disability was 
COPD and obstructive sleep apnea, which caused him to be 
hospitalized with respiratory failure in 2003.  The veteran 
has chronic hypoxemia, for which he was placed on home 
oxygen.  The examiner noted the veteran's morbid obesity and 
that the veteran had gained 30 pounds in the previous year.  
The obesity affects the veteran's ambulation and limits him 
to walking short distances and aggravates his obstructive 
sleep apnea.  The veteran attributes his weight gain to 
chronic back pain, for which he takes opiates which cause 
frequent side effects of nausea and dizziness.  The veteran 
takes care of his wife, diagnosed with multiple sclerosis, at 
home.  He was able to drive himself to the examination.  

The examiner's opinion was that the veteran functions 
independently on his own and does not require aid and 
attendance at home.  However, the examiner also stated that 
the veteran "could use some assistance at home around the 
house with cleaning, travel, cooking, grocery buying, etc."  
The examiner did not have the claims file available for 
review at the time of the examination and was unaware of any 
remands in effect.

Two private physicians submitted notes in support of the 
veteran's claim that contradict the opinion of the VA 
examiner.  Dr. "T." submitted a note in October 2007 
stating that both the veteran and his wife are disabled and 
that they need to hire someone to help in the home.  

In December 2007, neurologist Dr. "K." submitted a form 
entitled "Examination for Housebound Status or Permanent 
Need for Aid and Attendance" following an examination of the 
veteran.  Dr. K. noted that the veteran can walk only a few 
steps without the assistance of another person.  Dr. K. also 
wrote that the veteran is able to leave his home for doctors' 
appointments only.  Dr. K. wrote that the veteran needs 
assistance dressing and bathing and needs a cane, walker, or 
wheelchair to walk.  Dr. K. also noted that the veteran is 
not able to protect himself from hazards or danger.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on 
claims for veterans'  benefits.  Unlike other claimants 
and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 
U.S.C.A. § 5107(b)], a veteran is entitled to the 
"benefit of the doubt" when there is an approximate 
balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication."  This 
burden "reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants."  Id. (citations omitted).

Although the veteran does not meet all the factors of aid and 
attendance set forth in 38 C.F.R. § 3.152, the Board finds 
that the facts demonstrate the need for regular aid and 
attendance due to his many medical disabilities for the 
performance of certain daily activities.  See generally Turco  
v. Brown, 9 Vet. App. 222 (1996) (eligibility for special 
monthly compensation by reason of regular need for aid and  
attendance requires that at least one of the factors set 
forth in VA regulation is met).  

Overall, the contrasting opinion of the VA examiner with 
those of the private physicians demonstrate an approximate 
balance of the positive and negative evidence.  As the 
veteran notes, his treating physicians see him on a regular 
basis to attend to his multiple disabilities.  In any event, 
resolving the benefit of the doubt in the veteran's favor, 
the Board finds the evidence supports special monthly pension 
for regular aid and  attendance.  38 U.S.C.A. § 5107(b).  The 
appeal is granted.  

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Entitlement to special monthly pension by reason of regular 
aid and attendance is granted.  


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


